Title: From Alexander Hamilton to Samuel Breese, William Malcom, and Aaron Burr, April 1787
From: Hamilton, Alexander
To: Breeze, Samuel,Malcom, William,Burr, Aaron


[New York, April, 1787] “Mrs. Bayard Widow of Mr Samuel Bayard deceased has applied to me to arrange with you some provision for her in persuance of the Will of her husband representing her situation as distressed in the extreme, and assuring me that she is willing to do whatever I shall advise towards a fair adjustment of matters between you and her.…”
